Citation Nr: 0305104	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-22 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 until 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2001 the Board, in part, reopened a claim for 
service connection for asthma and remanded the case for 
additional development.  The case has now been returned for 
additional appellate consideration.


FINDINGS OF FACT

1.  The veteran's asthma clearly and unmistakable existed 
prior to service.

2.  The preservice asthma did not undergo a chronic increase 
in severity during active duty.

3.  Multiple joint arthritis was not manifested during active 
duty service or within a year thereafter; and is not shown to 
be related to active duty.


CONCLUSIONS OF LAW

1.  The preservice asthma was not aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2002).

2.  Arthritis of multiple joints was not incurred in or 
aggravated by military service nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
remanded this case in December 2001 for additional 
development including attempts to obtain additional private 
and VA clinical records.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  

Factual Background

The service medical records show that the September 1942 
service entrance examination noted a history of whooping 
cough.  An examination of the lungs was negative.  In 
February 1945 he was hospitalized for acute otitis media.  At 
that time the veteran reported a history of lifelong mild 
asthma without any attacks.  On examination of the lungs, it 
was noted that there were medium dry wheezes with slight 
prolongation of the expiratory phase of respiration.  A 
subsequent evaluation in February 1945 showed no abnormality 
of the lungs.  The December 1945 separation examination 
report indicates that the respiratory and musculoskeletal 
systems were considered clinically normal.  Moreover, a chest 
X-ray was normal.  

In January 1999, the veteran submitted private medical 
records dated between May 1998 and December 1998.  A May 1998 
clinical entry included a diagnosis of chronic obstructive 
pulmonary disease (COPD).  In July 1998 he began complaints 
of hand shoulder and hip pain.  The diagnosis was arthritis, 
possible.  Since that time the private and VA reports have 
included variously diagnosed respiratory and joint disorders 
including undefined arthritis, possible PMR, lumbar spine 
disease, severe degenerative disc disease from L3-4 to L5-S1, 
marked anterior and lateral osteophyte formation throughout 
the lumbar spine, arthritic changes involving the 
interphalangeal joints, asthmatic bronchitis, asbestosis, and 
degenerative joint disease of the lower back.  

A VA examination was conducted in January 1999.  At that time 
the veteran gave a history of mild asthma for many years.  He 
also reported multiple joint arthralgia since 1968.  The 
evaluation showed that the lungs were clear to auscultation.  
There was mild stiffness in his joints with mild pain on 
range of motion testing of the ankles, knees, and back.  The 
diagnoses was arthralgia, multiple joints, probably 
degenerative arthritis and history of mild asthma with no 
lung disease detected clinically.  

The veteran received treatment at VA and private facilities 
for several problems during 1999 and 2000.  A February 2000 
private treatment record shows treatment for asthmatic 
bronchitis.

A hearing was held at the RO in August 2000.  At that time 
the veteran testified that he had a touch of asthma when he 
entered active duty and his family was surprised when the 
service took him in.  He experienced shortness of breath 
while on active duty but was not the type of individual to 
seek treatment.  Subsequently received were private and VA 
medical records showing treatment from 2000 to 2002 for 
various problems, including respiratory complaints.  His 
complaints were variously diagnosed to include asbestosis, 
asthmatic bronchitis, and emphysema.  

A videoconference hearing was conducted before the 
undersigned member of the Board in August 2001.  At that time 
the veteran indicated that the asthma got worse after he left 
the service.  He was currently receiving treatment for the 
asthma.  He also described the symptoms of the arthritis.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  See also 38 
U.S.C.A. § 1153.  The specific finding requirement that an 
increase in disability is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  
Id.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, both the 
statute and judicial interpretation of the statute emphasize 
the fact that the presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  See Paulson v. Brown, 7 
Vet. App. 466 (1995); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Asthma

The September 1942 entrance examination showed no abnormality 
of the lungs. However, the February 1945 clinical report 
shows that the veteran reported a lifelong history of asthma.  
Also during his hearing at the RO he again indicated he had 
asthma at the time he entered the military.  The Board finds 
that this evidence clearly and unmistakably shows that the 
asthma was present at the time of entry into active duty and 
the presumption of soundness on enlistment is rebutted.  

Therefore the issue is whether the preservice asthma was 
aggravated by service.  Significantly, the available service 
medical records show no diagnosis of asthma.  While there was 
evidence of medium dry wheezes with slight prolongation of 
the expiratory phase of respiration, the examiner did not 
diagnose asthma, let alone provide treatment for asthma.  The 
veteran did receive treatment for otitis media.  However, 
this is a disability which is distinct from asthma and which 
is service connected.  Additionally, the separation 
examination clinically evaluated the lungs as normal and the 
veteran did not report a history of in-service asthma.  The 
first post service clinical indication of asthma was in 1998, 
many years after service.  

While the veteran reported receiving post service VA 
treatment for asthma, unfortunately this has not been 
corroborated by objective evidence.  As noted above, the RO 
attempted to obtain VA clinical records from the time period 
stated by the veteran; however, these records are no longer 
available.   

After reviewing the record the Board finds that the medical 
evidence does not show that the preservice asthma underwent a 
chronic increase in severity beyond normal progression during 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim.

Multiple joint arthritis

The service medical records do not show that the veteran was 
treated for diagnosed joint conditions during service or 
within a year, thereafter.  The earliest post service 
evidence of a degenerative disorder is contained in the 
private medical records, dated in 1998.  This is many years 
after service.   There is no medical evidence that relates 
the arthritis involving multiple joints to his service or 
that shows the arthritis was manifested within a year 
thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against his claim.


ORDER

Service connection for asthma is denied.  

Service connection for multiple joint arthritis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


